As to defendant S. & H. Soda Fountain Mfg. Co., Inc., judgment unanimously reversed and complaint dismissed, with costs, on stipulation made by respondent’s counsel in open court. As to defendant Sam Hershkovitz, judgment and order unanimously reversed and new trial ordered, with costs to said appellant to abide event, unless plaintiff stipulates to reduce verdict to $25,000; in which event the judgment as so modified and the order appealed from are affirmed, without costs. As to defendant Consolidated Telegraph and Electrical Subway Company, judgment and order reversed, with costs, and complaint dismissed, with costs to said appellant, on the ground that no negligence was shown on the part of said defendant, nor any act on its part proven as a proximate or contributory cause of the accident. Settle order on notice. Present — Dowling, Smith, Merrell, Finch and Martin, JJ.; Smith and Finch, JJ., dissenting as to defendant subway company and voting for reversal and new trial unless plaintiff stipulates to reduce verdict to $25,000.